DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a food processor, classified in CPC A47J36/32.
II. Claim 20, drawn to a method for monitoring a preparation of a food, classified in CPC G01K2207/02.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Group I could be used in a material different process, such as a cooking process instead of a monitoring process. The heating element of the apparatus of Group I could be used to heat or cook a food item in the pot of Group I. The apparatus of Group I could also be used in a process in which a user monitors the temperature of the pot from the temperature sensor to determine if the pot is cool enough to safely touch.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Samuel Giesting on 12/31/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: coefficient a4 in Figure 4a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 5, line 30, “pot bottom 15” should read “pot bottom 13”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The meaning of “disturbance variable” in claims 2-5, 7-11, and 13-19 is unclear. The boiling point is recognized when a disturbance variable has reached a certain threshold. However, the claims do not explain what a disturbance variable is, and the specification does not define the disturbance variable other than saying that if correlates to heat loss. Correlating the disturbance variable with heat loss is not enough to render the meaning clear, since that does not narrow it to an exact meaning and no numerical units are given for the value. Furthermore, the relationship between the disturbance variable, the temperature measurement, and the electrical measurement is unclear as result of the unclear meaning of the disturbance variable.
	Claim 6 is rejected for depending upon indefinite claims 2 and 5. 
The meaning of “predicted value” in claims 8, 12, 13, 18, and 19 is unclear. In the specification (page 5, lines 15-16) these values are used to predict the overall condition of the pot, but that description is too vague to render a definitive understanding of the term. Furthermore, the equations governing these values outlined in the specification are unclear because no exact definition is given for the coefficients. In light of the specification, the claimed meaning of a predicted value is unclear. 
The meaning of “correction value” in claims 9, 12, 13, 18, and 19 is unclear. In the specification (page 5, lines 16-19) these values are described as deviations between the measured and predicted values, but not all of the correction values have a corresponding measured value. Furthermore, the correction values are weighted by coefficients related to the influence of softening, but the coefficients are not defined. In light of the specification, the claimed meaning of a correction value is unclear.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ideally” in claims 4 and 15 is used by the claim to mean “that errors from external influences and other deviations between theory and practice have been excluded from this consideration or have been taken into account by parameters without errors.,” while the accepted meaning is “in the best possible way; preferably.” The term is indefinite because the specification does not clearly re-define the term. It is unclear how either excluding deviations or perfectly accounting for them would result in the same value. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelisen (DE 102013106691 A1) in view of Ipposhi (JP 2015088356 A).
Regarding claim 1, Cornelisen teaches (Paragraph 0001) a mixing vessel with an agitator (food processor). Cornelisen further teaches (Paragraph 0055) the vessel has an electrical resistance heater (heating element) on the bottom of the vessel. Cornelisen further teaches (Paragraph 0027) that the vessel heats food. Cornelisen further teaches (Paragraph 0058) the vessel has temperature sensors disposed on the bottom and/or wall of the vessel, where one of the ordinary skill in the art would understand that the sensors could measure the temperature of the food or vessel. 

	Ipposhi teaches (Paragraph 0006) a heating cooker that determines a predicted temperature based on a temperature detected by a temperature sensor and the power (electrical measurement value dependent on energy supply) from a heating coil (heating element). Ipposhi further teaches (Paragraph 0007) that the predicted temperature is compared to a specified temperature to determine if boiling is completed (boiling point exceeded). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cornelisen to incorporate the teaching of Ipposhi. Boiling water can be required for cooking (Ipposhi, Paragraph 0005). Furthermore, the detector of Ipposhi can be used for boiling water without relying on an infrared detection means, which does not have good accuracy (Ipposhi, Paragraph 0004, 0007).
	Regarding claim 8, Cornelisen is silent on the monitoring device comprising a predicted value determination unit which determines at least one of a predicted disturbance variable value, a predicted temperature measurement value, a predicted pot temperature value, and a predicted food temperature value as predicted output variables.
	Ipposhi teaches (Paragraph 0025) a control circuit (predicted value determination unit) that calculates a predicted pot bottom temperature from a read temperature and the electric power. Ipposhi is silent on calculating a predicted disturbance variable value, a predicted temperature measurement value, and a predicted food temperature value as predicted output variables. However, one of ordinary skill in the art would recognize that a device capable of performing temperature calculations could calculate any of the aforementioned values.

	Regarding claim 9, Cornelisen is silent on the monitoring device comprising a correction value determination unit which determines at least one of a correction disturbance variable value, a correction temperature measurement value, a correction pot temperature value, and a correction food temperature value as correction output variables.
	Ipposhi teaches (Paragraph 0026) a control circuit (correction value determination unit) capable of calculating a specified temperature gradient. Ipposhi is silent on specifically calculating a correction disturbance variable value, a correction temperature measurement value, a correction pot temperature value, and a correction food temperature value as correction output variables. However, one of ordinary skill in the art would recognize that a device capable of performing temperature calculations could calculate any of the aforementioned values. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cornelisen to incorporate the teaching of Ipposhi. By determining a specified temperature value, a cooking device can determine if boiling is occurring without using an infrared detecting means which would be less accurate for determining temperature (Ipposhi, Paragraph 0004, 0007).
Claims 2-7, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelisen (DE 102013106691 A1) in view of Ipposhi (JP 2015088356 A) and further in view of Kressmann (EP 1412830 B1) and Amrita (The Study of Phase Change).
Regarding claims 2 and 14, as shown above, Cornelisen as modified above teaches a food processor with a monitoring device that makes a determination of a boiling point using a temperature measurement value and an electrical measurement value. 

Kressmann teaches (Paragraph 0015, 0016) a method for heating water in an electric kettle, wherein a formula is used to determine the heat capacity of a system from a heating output in the form of supplied electrical power, a temperature difference, and a time span. 
One of ordinary skill in the art would understand to rearrange this formula such that the temperature difference (change) of the system could be determined from the power if the heat capacity and time span were set values. Therefore, the electrical measurement as taught by Cornelisen could be used to determine a temperature increase.
Amrita teaches that there is no temperature change in a substance during a phase change such as vaporization (boiling). Amrita further teaches that the energy (heat) supplied to a substance during a phase change is used to separate molecules instead of raising the temperature. Amrita further teaches that the heat absorbed when a substance undergoes a phase change is the latent heat (heat loss). 
From the teaching of Amrita, one of ordinary skill in the art would understand that, for the food processor of Cornelisen as taught above, if the temperature were measured during the boiling of the substance in the vessel, there would be no measured increase in temperature. Furthermore, one of ordinary skill in the art would recognize that there would be a difference in the temperature increase measured by the temperature sensor and the temperature increase predicted by the equation of Kressmann based on the power input to the system because the equation of Kressmann does not account for the heat loss to the phase change, i.e. the temperature difference between the measured and calculated temperatures would correlate to the heat loss caused by boiling the food in the vessel. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cornelisen to determine a temperature difference (disturbance variable) correlated to heat loss based on the temperature measurement value and electrical measurement value. 

As taught above, the temperature difference (disturbance variable) between the temperature increase calculated and the temperature increase measured is a result of the heat loss due to the phase change. One of ordinary skill in the art would understand that the heat loss occurs during a phase change, and that the phase changed caused by heating a liquid starts at the boiling point. Therefore, the presence of the temperature difference inherently indicates that the boiling point has been exceeded, i.e. by monitoring the disturbance variable the device would also be monitoring if the boiling point had been exceeded.
Regarding claims 4 and 15, Cornelisen as modified above is silent on the monitoring device being configured such that the disturbance variable value is ideally zero if the boiling point is not exceeded.
As taught above, the temperature difference (disturbance variable) between the temperature increase calculated and the temperature increase measured is a result of the heat loss due to the phase change. One of ordinary skill in the art would understand that the temperature increase calculated from the power and the measure temperature increase would be the same if no phase change had occurred (boiling point not exceeded). Therefore, the difference (disturbance) between the determined temperature increases would be zero if the boiling point was not exceeded. 
Regarding claims 5, 16 and 17, as shown above, Cornelisen as modified above teaches using a monitoring device in which a power (heat) supply through a heating source leads to an increase in temperature according to a rearrangement of the equation taught by Kressmann. Cornelisen further teaches a second equation of subtracting the temperature increase measured by the temperature monitor from the temperature increase calculated from the power to determine a disturbance variable. These two equations represent a system of equations for the thermal system. One of ordinary skill in the 
Regarding claim 6, Cornelisen as modified above is silent on the monitoring device being configured such that the algorithm or the system of equations is applied in temporally successive cycles.
Ipposhi teaches (Paragraph 0021) process in which a temperature gradient is calculated (using an equation) repeatedly (in temporally successive cycles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cornelisen to incorporate the teaching of Ipposhi. By performing repeated calculations based on measured inputs, the process of Ipposhi could be used to verify when the calculated temperature gradient (or any calculate reference value) had reached the specified temperature pre-set threshold) (Ipposhi, Paragraph 0021). 
Regarding claim 7, modified Cornelisen as shown above teaches a food processor with a monitoring device that determines disturbance variable value from a temperature measurement value and an electrical measurement value in cycled calculations, i.e. using the temperature measurement value and electrical measurement values of the current cycle to determine the disturbance variable of the current cycle. As shown above, modified Cornelisen teaches using the disturbance variable to detect the exceeding of the boiling point of a food in a pot. 
Cornelisen as modified above is silent on using a disturbance variable value determined in a preceding cycle. However, one ordinary skill in the art would recognize that the monitoring device of modified Cornelisen could perform a calculation using the disturbance variable value determined in the preceding cycle because this would constitute using a known value (preceding cycle disturbance variable) to perform a calculation involving temperature values, which the monitoring device of Cornelisen is capable of performing. 

Modified Cornelisen is silent on the monitoring device comprising an estimated value determination unit which determines at least one of an estimated disturbance variable value, an estimated temperature measurement value, an estimated pot temperature value, and an estimated food temperature value as estimated output variables. However, one of ordinary skill in the art would recognize that the disturbance variable value would be identical to the estimated disturbance variable value as there is nothing that distinguishes one from the other. 
	Ipposhi teaches (Paragraphs 0025, 0026) a control circuit (estimated value determination unit) capable of calculating temperature values including a pot temperature. Ipposhi is silent on specifically calculating an estimated disturbance variable value, an estimated temperature measurement value, an estimated pot temperature value, and an estimated food temperature value as estimated output variables. However, one of ordinary skill in the art would recognize that a device capable of performing temperature calculations could calculate any of the aforementioned values.
Regarding claim 12, modified Cornelisen is silent on at least one of the predicted output variables of the predicted value determination unit and the correction output variables of the correction value determination unit forming the input variables for the estimated value determination unit.
Ipposhi teaches (Paragraph 0026) a control circuit (determination unit) that determines if a pot bottom predicted temperature (predicted output value) is equal to or less than a specified temperature gradient (correction output value), i.e. the predicted output value and the correction output value are used as inputs to determine a subsequent output. Ipposhi is silent on the calculations being performed in distinct units within the control circuit. However, one of ordinary skill in the art would recognize that the outcome is the same regardless of performing the calculations in one or multiple units and the choice to do so would be obvious to try (See MPEP 2143 I. B). 

Regarding claim 13 and 18, Cornelisen as modified above is silent on the disturbance variable value corresponding to a sum of the predicted disturbance variable value and the correction disturbance variable value.
Ipposhi teaches (Paragraph 0026) a control circuit (determination unit) that determines if a pot bottom predicted temperature (predicted output value) is equal to or less than a specified temperature gradient (correction output value), i.e. the predicted output value and the correction output value are used as inputs to determine a subsequent output. Ipposhi is silent on the calculations being performed in distinct units within the control circuit. However, one of ordinary skill in the art would recognize that the outcome is the same regardless of performing the calculations in one or multiple units and the choice to do so would be obvious to try (See MPEP 2143 I. B). Ipposhi is further silent on determining a disturbance variable as the predicted output value or as the correction output value. Ipposhi is further silent on adding the predicted output value and the correction output value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cornelisen to incorporate the teaching of Ipposhi. It is necessary to compare the predicted temperature (predicted output value) with the specified temperature (correction output value) to determine if boiling is occurring without using an infrared detecting means which would be less accurate for determining temperature (Ipposhi, Paragraph 0004, 0007).
As taught above for claim 2, a disturbance variable can calculated from a temperature measurement and a power measurement using rearrangements of know equations. As taught above for 
Regarding claim 19, modified Cornelisen teaches, as taught above for claims 13 and 18, the disturbance variable can be calculated from the sum of the disturbance variable of the previous cycle (predicted disturbance variable value) and the change in the disturbance variable (correction disturbance variable value). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwai (JP H10149875 A) teaches an induction-heated cooking device with a boiling detection section.
Kawachi (JP 2002048343 A) teaches a cooking device that can decide a boiling state of a liquid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792